923 F.2d 848Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eric FREEDLANDER, Donna Leigh Keeler, Plaintiffs-Appellants,v.EDENS BROADCASTING, INCORPORATED, d/b/a WRVQ Radio Station,Defendant-Appellee.
No. 90-1755.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 10, 1990.Decided Jan. 14, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CA-90-16-R)
Eric Freedlander, Donna Leigh Keeler, appellants pro se.
Robert Lawrence Brooke, Andrew Jackson Ellis, Jr., Mays & Valentine, Richmond, Va., for appellee.
E.D.Va., 734 F.Supp. 221
AFFIRMED.
Before SPROUSE, WILKINS and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Eric Freedlander and Donna Leigh Keeler appeal from the district court's order which dismissed their defamation action under Fed.R.Civ.P. 12(b)(6).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.    Freedlander v. Edens Broadcasting, Inc., 734 F.Supp. 221 (E.D.Va.1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.